Exhibit 10.3

CALYXT, INC.

2017 OMNIBUS INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

 

Recipient

Subject to the terms and conditions set forth in this Notice of Stock Option
Grant (this “Notice”) and Stock Option Agreement (the Notice and Stock Option
Agreement collectively constituting this “Award Agreement”), by and between
Calyxt, Inc., a Delaware corporation (the “Company”) and the undersigned
participant (the “Participant,” “you,” or “your”), the Company has granted you
an option (the “Option”) to purchase the total number of shares of Common Stock
of the Company equal to the number of shares set forth below.  The Option is
being granted under, and is subject to, the Calyxt, Inc. 2017 Omnibus Incentive
Plan (the “Plan”).  Unless otherwise defined in the Award Agreement, the terms
used in the Award Agreement shall have the meanings defined in the Plan. The
provisions of the Plan shall control in the event of a conflict among the
provisions of the Plan, the Award Agreement and any descriptive materials
provided to you.

Date of Grant:[•]

Exercise Price Per Share:[•]

Total Number of Shares:[•]

Total Exercise Price:[•]

Type of Option:[Non-statutory Stock Option][Incentive Stock Option]

Expiration Date:[•]
Vesting Commencement

Date:[•]

First Vest Date:[•]
Vesting/Exercise

Schedule:

Subject to Sections 2(n) and 19(g) of the Plan and Section 7 of the Award
Agreement, so long as your Continuous Service Status does not terminate, the
Shares underlying the Option shall vest in accordance with the provisions of the
Award Agreement. The Option shall only become exercisable in accordance with the
provisions of the Award Agreement.

 

Transferability:

You may not transfer the Option, except as set forth in Section 8 of the Award
Agreement.

 

By your signature and the signature of the Company’s representative below, you
and the Company acknowledge receipt of, and understand and agree to the Option,
the Award Agreement, and the Plan. You and the Company further acknowledge that
as of the Date of Grant, the Option, this Award Agreement, and the Plan set
forth the entire understanding between you and the Company regarding the
acquisition of stock in the Company and

 

 

--------------------------------------------------------------------------------

 

supersede all prior oral and written agreements on that subject with the
exception of options previously granted and delivered to you under the Plan.

  

You are advised to consult with your own tax advisors in respect of any tax
consequences arising in connection with the Option.  In addition, you agree and
acknowledge that your rights to any Shares underlying the Option will be earned
only as you provide services to the Company over time, that the grant of the
Option is not as consideration for services you rendered to the Company prior to
the Date of Grant, and that nothing in this Notice or the attached documents
confers upon you any right to continue your employment or consulting
relationship with the Company for any period of time, nor does it interfere in
any way with your right or the Company’s right to terminate that relationship at
any time, for any reason, with or without cause. To the extent applicable, the
Exercise Price Per Share has been set in good faith compliance with the
applicable guidance issued by the Internal Revenue Service under Section 409A of
the Internal Revenue Code of 1986, as it may be amended from time to time (the
“Code”). Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder. However, there is no
guarantee that the Internal Revenue Service will agree with the valuation, and
by signing below, you agree and acknowledge that the Company and the
Administrator shall not be held liable for any applicable costs, taxes, or
penalties associated with the Option if, in fact, the Internal Revenue Service
were to determine that the Option constitutes deferred compensation under
Section 409A of the Code.

 

 

THE COMPANY:


CALYXT, INC.


 

By: __________________________________

Name:  

Title:  

 

PARTICIPANT:

 

_____________________________________

   

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

CALYXT, INC.

 

2017 OMNIBUS INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

1.Grant of Option. Calyxt, Inc., a Delaware corporation (the “Company”), hereby
grants to [•] (the “Participant”), an option (the “Option”) to purchase the
total number of shares of Common Stock (the “Shares”) set forth in the Notice of
Stock Option Grant (the “Notice”), at the Exercise Price per Share set forth in
the Notice, which represents at least the Fair Market Value of a Share on the
Date of Grant (the “Exercise Price”). The Option is being granted pursuant to
the terms of the Calyxt, Inc. 2017 Omnibus Incentive Plan (the “Plan”) adopted
by the Company, which is incorporated in this agreement (this “Agreement”) by
reference.

(a)[Designation of Option.  The Option is intended to be an Incentive Stock
Option within the meaning of Section 422 of the Code, although the Company makes
no representation or guarantee that the Option will qualify as an Incentive
Stock Option. To the extent that the aggregate Fair Market Value (determined on
the Date of Grant) of the Shares that are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and its
parent and subsidiary corporations, within the meaning of Sections 424(e) and
(f) of the Code) exceeds One Hundred Thousand Dollars ($100,000) (or such other
amount as may be permitted from time to time under Section 422 of the Code), the
Option or portions thereof which exceed such limit (according to the order in
which they are granted) shall be treated as an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.]1
[Reserved.]2

(b)Consideration; Subject to Plan.  The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan. Unless otherwise defined
in this Agreement, the terms used in this Agreement shall have the meanings
defined in the Plan.

2.Vesting of Option. Provided that the Participant’s Continuous Service Status
does not terminate, the Option shall become vested as to:

 

•

[•]% of the total number of Shares underlying the Option on [•]; and

 

•

[•]% of the total number of Shares underlying the Option on [•]; and

 

•

[•]% of the total number of Shares underlying the Option on [•];

provided that:

[in the event that a Triggering Event occurs prior to the Expiration Date of the
Option, the Option shall become vested as to an additional 25% of the total
number of Shares underlying the Option; and provided further that the Option
shall become vested as to 100% of the Shares underlying the Option in the event
of (a) the termination of the Participant’s employment without Cause within 12
months following a Triggering Event or (b) the

 

1 

To be included in award agreements for Incentive Stock Options only.

2 

To be included in award agreements for Non-statutory Stock Options only.

3

 

--------------------------------------------------------------------------------

 

resignation of the Participant for Good Reason within 12 months following a
Triggering Event. In all cases, in no event will the Option become vested as to
more than 100% of the total number of Shares subject to the Option.

As used in this Stock Option Agreement and for all purposes relating to the
Option, including cessation of Continuous Service Status, “Good Reason” shall
mean: (i) a material reduction in the Participant’s base salary, other than a
general reduction in base salaries that affects all similarly-situated Employees
or Consultants, as applicable, in substantially the same proportion or (ii) an
involuntary relocation of the Participant’s principal place of employment by
more than 100 miles, provided that (x) the Participant has provided written
notice to the Company of the existence of the circumstances constituting Good
Reason within 30 days of the initial existence of such circumstances, (y) the
Company fails to cure such circumstances within 30 days of the receipt of such
written notice, and (z) the Participant’s resignation is effective not later
than 90 days after the first occurrence of the applicable grounds constituting
Good Reason. If the Participant does not resign for Good Reason in accordance
with, and within the time period set forth in, the preceding sentence, then the
Participant will be deemed to have waived the Participant’s right to terminate
for Good Reason with respect to such circumstances and such circumstances shall
be deemed not to constitute Good Reason.]3

[in the event that a Triggering Event occurs or in the event of a change in
control of a Parent, in each case prior to the Expiration Date of the Option,
the Option will become vested as to 100% of the total number of the Shares
underlying the Option, to the extent not already vested. In all cases, in no
event will the Option become vested as to more than 100% of the total number of
Shares subject to the Option.]4

3.Exercise of Option.

(a)Right to Exercise.

(i)The Option may not be exercised for a fraction of a share.

(ii)In the event of the Participant’s death, Disability or other termination of
Continuous Service Status, the exercisability of the Option shall be governed by
Section 7 below, subject to the limitations contained in this Section 3.

(iii)In no event may the Option be exercised after the Expiration Date of the
Option as set forth in the Notice, which Expiration Date shall in no event
exceed the tenth anniversary of the Date of Grant.

(b)Method of Exercise.  The Participant may exercise the vested portion of the
Option during its term by:

(i)delivering the Exercise Agreement (in the form attached hereto as Exhibit A)
or of any other form of written notice approved for such purpose by the Company,
which shall state the Participant’s election to exercise the Option, the number
of Shares in respect of which the Option is being exercised, the Exercise Price,
and such other representations and

 

3 

To be included only in award agreements for Participants who are employees of
the Company.

4 

To be included in award agreements for Participants who are Consultants,
non-employee directors of the Company, or directors or employees of a Parent.

4

 

--------------------------------------------------------------------------------

 

agreements as to the holder’s investment intent with respect to such Shares as
may be required by the Company pursuant to the provisions of the Plan. Such
written notice shall be signed by the Participant and shall be delivered to the
Company by such means as are determined by the Plan Administrator in its
discretion to constitute adequate delivery. The written notice shall be
accompanied by payment of the entire aggregate Exercise Price for the purchased
Shares.

(ii)As a condition to the exercise of the Option and as further set forth in
Section 15 of the Plan, the Participant agrees to make adequate provision for
federal, state or other tax withholding obligations, if any, which arise upon
the grant, vesting or exercise of the Option, or disposition of Shares, whether
by withholding, direct payment to the Company, or otherwise. Regardless of any
action the Company takes with respect to any or all income tax, social security,
payroll tax, or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld. The Participant further acknowledges
that the Company (A) makes no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting, exercise/settlement of the
Option, the issuance of Shares upon settlement of the Option and the subsequent
sale of Shares acquired pursuant to such issuance and (B) does not commit to and
is under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result.        

In the event that the Participant fails to make adequate provision for
applicable tax withholding obligations (or where the amount of money provided is
insufficient to satisfy the applicable obligations), the Participant authorizes
the Company, in its discretion, to satisfy the obligations with regard to all
Tax-Related Items by (x) withholding from the Participant’s wages or other cash
compensation paid to the Participant, (y) withholding through a Cashless
Exercise established with a broker, or (z) a combination of the
foregoing.            

If the Participant’s obligation is satisfied through a Cashless Exercise as
described in the foregoing paragraph, the Company shall endeavor to sell only
the number of Shares required to satisfy the Participant’s obligations for
Tax-Related Items; however the Participant agrees that the Company may sell more
Shares than necessary to cover the Tax-Related Item, and that in such event, the
Company shall reimburse the Participant for the excess amount withheld, in cash
and without interest.

(iii)The Company is not obligated, and shall have no liability for failure, to
issue or deliver any Shares upon exercise of the Option unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel. The Option may not be
exercised until such time as the issuance of

5

 

--------------------------------------------------------------------------------

 

such Shares upon such exercise or the method of payment of consideration for
such Shares would not constitute a violation of any Applicable Laws, including
any applicable federal or state securities laws or any other law or regulation.
As a condition to the exercise of the Option, the Company may require the
Participant to make any representation and warranty to the Company as may be
required by the Applicable Laws. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Participant on the
date on which the Option is exercised with respect to such Shares.

(iv)Subject to compliance with Applicable Laws, the Option shall be deemed to be
exercised upon receipt by the Company of the appropriate written notice of
exercise accompanied by the Exercise Price and the satisfaction of any
applicable withholding obligations.

4.Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of the
Participant:

(a)Cash, check or wireless transfer;

(b)at the discretion of the Plan Administrator on a case by case basis, by
surrender of other shares of Common Stock of the Company (either directly or by
stock attestation) that the Participant previously acquired and that have an
aggregate Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the Shares as to which the Option is being exercised; or

(c)at the discretion of the Plan Administrator on a case by case basis, by
Cashless Exercise established with a broker.

5.No Right to Continued Service. Neither the Plan nor this Agreement, or the
grant of an Option, shall confer upon the Participant any right to be retained
in any position, as an employee, consultant, director, or officer of the
Company. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company to terminate the Participant’s Continuous
Service Status at any time, with or without Cause. The Participant shall not
have any rights as a shareholder with respect to any shares of Common Stock
subject to the Option unless and until the Participant is the registered owner
of such Shares.

6.No Right to Future Options.  Any Option granted under the Plan shall be a
one-time Option that does not constitute a promise of future grants.  The
Company, in its sole discretion, maintains the right to make available future
grants under the Plan.

7.Termination of Relationship.  [Notwithstanding the foregoing, any Award
granted to an individual who is nominated to become a Director and is not an
Employee or Consultant or a director of a Parent at the time of grant shall be
forfeited in its entirety if such individual does not commence providing
services to the Company within 12 months after the date of grant of such
Award.]5  

(a)Termination for Reasons Other than Cause. In the event of termination of the
Participant’s Continuous Service Status for any reason other than Cause,

 

5 

To be included in award agreements for Non-statutory Stock Options only, as
Incentive Stock Options are only granted to current Employees.

6

 

--------------------------------------------------------------------------------

 

including the Participant’s death or Disability, the Participant (or the
Participant’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, as applicable) may exercise the vested portion
of the Option, but only within such period of time ending on the earlier of (i)
the date that is three (3) months following the date of termination of the
Participant’s Continuous Service Status or (ii) the Expiration Date. The
unvested portion of the Option shall expire on the date of termination of the
Participant’s Continuous Service Status.

(b)Termination for Cause. In the event of termination of the Participant’s
Continuous Service Status for Cause, the Option (whether vested or unvested)
shall immediately terminate and cease to be exercisable. If the Participant’s
Continuous Service Status is suspended pending an investigation of whether the
Participant’s Continuous Service Status will be terminated for Cause, all the
Participant’s rights under the Option, including the right to exercise the
Option, shall be suspended during the investigation period.

8.Non-Transferability of Option. The Option may not be transferred by the
Participant other than by will or the laws of descent and distribution, and is
exercisable during the Participant’s lifetime only by him or her. The terms of
the Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Participant.

9.Not Salary, Pensionable Earnings or Base Pay.  The Participant acknowledges
that the Option shall not be included in or deemed to be a part of (a) salary,
normal salary or other ordinary compensation, (b) any definition of pensionable
or other earnings (however defined) for the purpose of calculating any benefits
payable to or on behalf of the Participant under any pension, retirement,
termination or dismissal indemnity, severance benefit, retirement indemnity or
other benefit arrangement of the Company or any Subsidiary or (c) any
calculation of base pay or regular pay for any purpose.

10.Forfeiture Upon Breach of Certain Other Agreements.  The Participant’s breach
of any non-competition, non-solicitation, confidentiality, non-disparagement,
assignment of inventions or other intellectual property agreement that the
Participant may be a party to with the Company or any Subsidiary or Affiliate,
in addition to whatever other equitable relief or monetary damages that the
Company or any Subsidiary or Affiliate may be entitled to, shall result in
automatic rescission, forfeiture, cancellation or return of any Shares (whether
or not vested) held by the Participant.

11.Recoupment/Clawback.  The Option may be subject to recoupment or “clawback”
as may be required by Applicable Laws, stock exchange rules or by any applicable
Company policy or arrangement, as it may be established or amended from time to
time.

12.Effect of Agreement. The Participant acknowledges receipt of a copy of the
Plan and represents that he or she is familiar with the terms and provisions
thereof (and has had an opportunity to consult counsel regarding the Option
terms), and hereby accepts the Option and agrees to be bound by its contractual
terms as set forth herein and in the Plan. The Participant hereby agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Plan Administrator regarding any questions relating to the Option. In the event
of a conflict between the terms and provisions of the Plan and the terms and
provisions of the Notice and this Agreement, the Plan terms and provisions shall
prevail.

7

 

--------------------------------------------------------------------------------

 

13.[Qualification as an Incentive Stock Option. It is understood that the Option
(except to the extent of the $100,000 limitation as described in Section 1(a)
above) is intended to qualify as an incentive stock option as defined in Section
422 of the Code to the extent permitted under Applicable Law. Accordingly, the
Participant understands that in order to obtain the benefits of an incentive
stock option, no sale or other disposition may be made of shares for which
incentive stock option treatment is desired within one (1) year following the
date of exercise of the Option or within two (2) years from the Date of Grant.
The Participant understands and agrees that the Company shall not be liable or
responsible for any additional tax liability the Participant incurs in the event
that the Internal Revenue Service for any reason determines that the Option does
not qualify as an incentive stock option within the meaning of the Code.]6
[Reserved.]7

14.[Disqualifying Disposition. If the Participant disposes of the Shares of
Common Stock prior to the expiration of either two (2) years from the Date of
Grant and or one (1) year from the date the Shares are transferred to the
Participant pursuant to the exercise of the Option, the Participant shall notify
the Company in writing within thirty (30) days after such disposition of the
date and terms of such disposition. The Participant also agrees to provide the
Company with any information concerning any such dispositions as the Company
requires for tax purposes.]8 [Reserved]9

15.[Significant Stockholders. Notwithstanding anything in this Agreement to the
contrary, if the Participant owns, directly or indirectly through attribution,
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or any of its subsidiaries (within the meaning of
Section 424(f) of the Code) on the Date of Grant, then the Exercise Price shall
be at least 110% of the Fair Market Value per Share on the Date of Grant, and
the Expiration Date shall in no event exceed the fifth anniversary of the Date
of Grant.]10 [Reserved]11

16.Miscellaneous.

(a)Governing Law; Waiver of Jury Trial. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.  BY RECEIPT OF THE OPTION, THE PARTICIPANT WAIVES ANY RIGHT THAT THE
PARTICIPANT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE PLAN.

(b)Participant Undertaking; Acceptance.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Option pursuant to this
Agreement.  The Participant acknowledges receipt of a copy of the Plan and this
Agreement and understands that material definitions and provisions concerning
the Option and the Participant’s rights and obligations with respect thereto are
set forth in the Plan.  The Participant has read carefully,

 

6 

To be included in award agreements for Incentive Stock Options only.

7 

To be included in award agreements for Non-statutory Stock Options only.

8 

To be included in award agreements for Incentive Stock Options only.

9 

To be included in award agreements for Non-statutory Stock Options only.

10 

To be included in award agreements for Incentive Stock Options only.

11 

To be included in award agreements for Non-statutory Stock Options only.

8

 

--------------------------------------------------------------------------------

 

and understands, the provisions of this Agreement and the Plan. The Participant
acknowledges that there may be adverse tax consequences upon exercise of the
Option or disposition of the underlying shares and that the Participant should
consult a tax advisor prior to such exercise or disposition.

(c)Dispute Resolution. Any dispute or claim arising out of, under or in
connection with the Plan or any Award Agreement shall be submitted to
arbitration in Delaware and shall be conducted in accordance with the rules of,
but not necessarily under the auspices of, the American Arbitration Association
rules in force when the notice of arbitration is submitted. The arbitration
shall be conducted before an arbitration tribunal, one selected by the Company,
one selected by the Participant, and the third selected by the first two. The
Participant and the Company agree that such arbitration will be confidential and
no details, descriptions, settlements or other facts concerning such arbitration
shall be disclosed or released to any third party without the specific written
consent of the other party, unless required by law or court order or in
connection with enforcement of any decision in such arbitration. Any damages
awarded in such arbitration shall be limited to the contract measure of damages,
and shall not include punitive damages.

(d)Entire Agreement; Enforcement of Rights. This Agreement, together with the
Notice to which this Agreement is attached and the Plan, sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and therein and merges and supersedes all prior and contemporaneous discussions,
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(e)Amendment; Waiver.  Except as contemplated under the Plan, no modification of
or amendment to this Agreement that has a material adverse effect on the
Participant, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement; provided
that the Company may amend or modify this Agreement without the Participant’s
consent in accordance with the provisions of the Plan or as otherwise set forth
in this Agreement.  The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party,
provided that no waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition, whether of
like or different nature. Any amendment or modification of or to any provision
of this Agreement, or any waiver of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

(f)Severability. If one or more provisions of this Agreement are held to be
unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement and a substantially similar
provision shall be inserted that as closely as possible reflects the intent of
the parties shall be substituted in place of such unenforceable provision, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.

(g)Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered

9

 

--------------------------------------------------------------------------------

 

mail, with postage prepaid, and addressed to the party to be notified at such
party’s address as set forth below or as subsequently modified by written
notice:

If to the Company:

Calyxt, Inc.

2800 Mount Ridge Road

Roseville, MN 55113

Attention:
Email:

If to the Participant:

At the Participant’s most recent address in the Company’s records.

(h)Counterparts. The Option may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

(i)Successors and Assigns; No Third-Party Beneficiaries. The rights and benefits
of this Agreement shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Participant
under this Agreement may not be assigned without the prior written consent of
the Company.  Nothing in this Agreement, express or implied, is intended to
confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

17.Data Privacy Notice and Consent.  By participating in the Plan, the
Participant consents to the holding and processing of personal information
provided by the Participant to the Company or any subsidiary, trustee or
third-party service provider, for all purposes relating to the operation of the
Plan. These include, but are not limited to:

(a)administering and maintaining the Participant records, a dissolution or
liquidation of the Company;

(b)providing information to the Company, Subsidiaries, trustees of any employee
benefit trust, registrars, brokers or third-party administrators of the Plan;

(c)providing information to future purchasers or merger partners of the Company
or any subsidiary, or the business in which the Participant works; and

(d)transferring information about the Participant to any country or territory
that may not provide the same protection for the information as the
Participant’s home country.

[Signature Page Follows]

 

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed by their officers thereunto duly authorized, effective as of the Date
of Grant set forth in the accompanying Notice.

  

 

THE COMPANY:

CALYXT, INC.


 

By: __________________________________

    Name:
      Title:

 

PARTICIPANT:

________________________________________

 

11

 

--------------------------------------------------------------------------------

 

EXHIBIT A
CALYXT, INC.
2017 OMNIBUS INCENTIVE PLAN
EXERCISE AGREEMENT

This Exercise Agreement (this “Agreement”) is made as of, by and

between Calyxt, Inc., a Delaware corporation (the “Company”), and [•]
(“Purchaser”). To the extent any capitalized terms used in this Agreement are
not defined, they shall have the meaning ascribed to them in the Company’s 2017
Omnibus Incentive Plan (the “Plan”).

 

1.Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase [•] shares of the Common
Stock (the “Shares”) of the Company under and pursuant to the Plan and the Stock
Option Agreement granted [•] (the “Option Agreement”). The purchase price for
the Shares shall be $[•] per Share for a total purchase price of $[•]. The term
“Shares” refers to the purchased Shares and all securities received as stock
dividends or splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other property to which Purchaser is
entitled by reason of Purchaser’s ownership of the Shares.

2.Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement, the payment of the aggregate
exercise price by any method listed in Section 4 of the Option Agreement, and
the satisfaction of any applicable tax withholding obligations, all in
accordance with the provisions of Section 3(b) of the Option Agreement. The
Company shall issue the Shares to Purchaser by entering such Shares in
Purchaser’s name as of such date in the books and records of the Company or, if
applicable, a duly authorized transfer agent of the Company, against payment of
the exercise price therefor by Purchaser. If applicable, the Company shall
deliver to Purchaser a certificate representing the Shares as soon as
practicable following such date.

3.Limitations on Transfer.  In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares except in compliance with the provisions
set forth below and applicable securities laws.

4.Restrictive Legends and Stop-Transfer Orders.

(a)Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

(b)Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of such Shares
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

12

 

--------------------------------------------------------------------------------

 

5.No Right to Continued Service. Nothing in this Agreement, the Plan, the Option
Agreement, or the attached documents confers upon the Participant any right to
be retained in any position, as an employee, consultant, director, or officer of
the Company. Further, nothing in the Plan, the Option Agreement, or this
Agreement shall be construed to limit the discretion of the Company to terminate
the Participant’s Continuous Service Status at any time, with or without Cause.

6.Miscellaneous.

(a)Governing Law; Waiver of Jury Trial. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.  BY RECEIPT OF THE OPTION, THE PARTICIPANT WAIVES ANY RIGHT THAT THE
PARTICIPANT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE PLAN.

(b)Participant Undertaking; Acceptance.  The Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either the Participant or the Option pursuant to this
Agreement.  The Participant acknowledges receipt of a copy of the Plan and this
Agreement and understands that material definitions and provisions concerning
the Option and the Participant’s rights and obligations with respect thereto are
set forth in the Plan.  The Participant has read carefully, and understands, the
provisions of this Agreement and the Plan.

(c)Dispute Resolution. Any dispute or claim arising out of, under or in
connection with the Plan or any Award Agreement shall be submitted to
arbitration in Delaware and shall be conducted in accordance with the rules of,
but not necessarily under the auspices of, the American Arbitration Association
rules in force when the notice of arbitration is submitted. The arbitration
shall be conducted before an arbitration tribunal comprised of three
individuals, one selected by the Company, one selected by the Participant, and
the third selected by the first two. The Participant and the Company agree that
such arbitration will be confidential and no details, descriptions, settlements
or other facts concerning such arbitration shall be disclosed or released to any
third party without the specific written consent of the other party, unless
required by law or court order or in connection with enforcement of any decision
in such arbitration. Any damages awarded in such arbitration shall be limited to
the contract measure of damages, and shall not include punitive damages.

(d)Entire Agreement; Enforcement of Rights. This Agreement, together with the
Notice to which this Agreement is attached and the Plan, sets forth the entire
agreement and understanding of the parties relating to the subject matter herein
and therein and merges and supersedes all prior and contemporaneous discussions,
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(e)Amendment; Waiver.  Except as contemplated under the Plan, no modification of
or amendment to this Agreement that has a material adverse effect on the
Participant, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement; provided
that the Company may amend or

13

 

--------------------------------------------------------------------------------

 

modify this Agreement without the Participant’s consent in accordance with the
provisions of the Plan or as otherwise set forth in this Agreement.  The failure
by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party, provided that no waiver of
any breach or condition of this Agreement shall be deemed to be a waiver of any
other or subsequent breach or condition, whether of like or different nature.
Any amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(f)Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement and a substantially similar
provision shall be inserted that as closely as possible reflects the intent of
the parties shall be substituted in place of such unenforceable provision, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.

(g)Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice:

If to the Company:

Calyxt, Inc.

2800 Mount Ridge Road

Roseville, MN 55113

Attention:
Email:

If to the Participant:

At the Participant’s most recent address in the Company’s records.

(h)Counterparts. The Option may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

(i)Successors and Assigns; No Third-Party Beneficiaries. The rights and benefits
of this Agreement shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Participant
under this Agreement may not be assigned without the prior written consent of
the Company.  Nothing in this Agreement, express or implied, is intended to
confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

[Signature Page Follows]

 

14

 

--------------------------------------------------------------------------------

 

The parties have executed this Exercise Agreement as of the date first set forth
above.

 

THE COMPANY:

CALYXT, INC.

 

By:

(Signature)

Name:

 

 

 

PURCHASER:

 

 

 

 

 




15

 

--------------------------------------------------------------------------------

 

I,             , spouse of [•], have read and hereby approve the foregoing terms
set forth in this Agreement. In consideration of the Company’s granting my
spouse the right to purchase the Shares as set forth in this Agreement, I hereby
agree to be irrevocably bound by this Agreement and further agree that any
community property or other such interest shall hereby by similarly bound by
this Agreement. I hereby appoint my spouse as my attorney-in-fact with respect
to any amendment or exercise of any rights under this Agreement.

 

Spouse of [•] (if applicable)

 

 

 

16

 